DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague, indefinite, awkwardly, confusingly worded and/or lacking proper antecedent basis:
“and/or” is recited in claim 2 the limitations cannot be claimed in the alternative and inclusive basis. This is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2- 16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rasmussen et al 7666219.
Rasmussen et al discloses the claimed invention as recited in the claims and shown below:


1. (Cancelled)

2. (New) Loading tube apparatus (120) for use in compressing and/or loading a stent-valve (10), for a delivery catheter (12), the loading tube apparatus (120) comprising:

a plurality of segments (122a, 122b) 24&25 that are assemblage around a portion of a delivery catheter (12) to define a tubular shape (122); and

at least one retainer 39 for retaining the plurality of segments (122a, 122b) in the assembled shape.

3. (New) The apparatus of claim 2, wherein the retainer comprises at least one threaded nut, and a supporting overtube.

4. (New) The apparatus of claim 3, wherein the threaded nut that is securable to a mouth of the overtube.

    PNG
    media_image1.png
    672
    776
    media_image1.png
    Greyscale



5. (New) The apparatus of any one of claims 2, wherein the tubular shape (122) is configured to provide a form fit with respect to a sheath of the delivery catheter (12). See Fig.1

6. (New) The apparatus of claim 5, wherein the sheath is a proximal sheath of the delivery catheter (12). See Fig.1

7. (New) The apparatus of any one of claims 2, wherein the apparatus further comprises an intermediate tube 36.

8. (New) The apparatus of any one of claims 2, wherein the apparatus is configured to translate together in unison with the sheath in the closing motion of said sheath to provide continuous support as the sheath moves over the stent valve (10). See Fig.8

9. (New) The apparatus of any one of claims 2, wherein the apparatus further comprises an interior support which is fitted to the end of the delivery catheter (12) and is configured to

apply to the end of the delivery catheter (10) a counterforce to balance the force needed for forcibly translating the sheath over the stent valve (10).See the interior diameter of the tubes

10. | (New) The apparatus of any one of claims 2, wherein the delivery catheter (12) comprises multiple sheaths at a containment region of the delivery catheter (12) for accommodating the stent-valve (10) and wherein the delivery catheter (12) comprises a distal sheath and a proximal sheath. See the interior diameter of the tubes


11. (New) The apparatus of claim 10, wherein the distal sheath covers the attachment portion which attaches the stent component to a stent receiver of the delivery catheter (12). See Figs. 1 &7

12. (New) A method of loading a stent valve (10) onto a multiple-sheath delivery catheter (12), the catheter having a distal sheath (30a) and a proximal sheath (30b) that close over respective portions of the stent-valve (10) from opposite directions, the method comprising: compressing at least a portion of the stent valve (10) to engage attachment elements with a stent-holder of the delivery system (12); closing the distal sheath (30a) over a first portion of the stent-valve (10) including the attachment elements; and closing the proximal sheath (30b) over a second portion of the stent-valve (10).  This is merely the natural use of the claimed tool as recited above.

13. (New) The method of claim 12, wherein the step of closing the proximal sheath (30b) over a second portion of the stent-valve (10) involves using the loading tube apparatus (120) according to claim 1. See the interior diameter of the tubes


14. (New) The method of claim 13, wherein the loading tube apparatus 120 is assembled around the proximal sheath (30b), and optionally the intermediate tube. See the interior diameter of the tubes


15. (New) A system comprising:

delivery catheter (12) comprising multiple sheaths (30) at a containment region of the delivery catheter (12), for accommodating a stent-valve (10), wherein the delivery catheter (12) comprises a distal sheath (30a) and a proximal sheath (30b); and the loading tube apparatus (120) according to claim 1. See the interior diameter of the tubes


16. (New) The system of claim 15, further comprising a stent valve (10). See the interior diameter of the tubes




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Best art is of rejection and the rest is being made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 12, 2022